DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 7, 10, 13-15, 17-21, 24-28, 28, 31, 39, 40, 45, 109-117, 119 and 121-137 are pending.
	Claims 1-4, 7, 10, 13-15, 17-21, 24-28, 39, 40 and 45 have been withdrawn.
	Claims 31, 109-117, 119 and 121-137 are under examination.


Objections to Specification 
The objections to the specification are withdrawn in view of Applicant’s amendments to the Specification and submission of a Sequence Listing.


35 USC § 102(b) rejections withdrawn 

The rejections of claim(s) 31 and 109-112, 124 and 125 under 35 U.S.C. 102(a1)(a2) as being anticipated by Sahin et al (WO 2012/159754, published 29 November 2012, IDS) are withdrawn in view of Applicant’s amendments to claim 31.

The rejections of claim(s) 31 and 109-112, 115 and 123-125 under 35 U.S.C. 102(a1)(a2) as being anticipated by Randolph et al (US 20100158951, published 24 June 2010, IDS) are withdrawn in view of Applicant’s amendments to claim 31.

35 USC § 103(a) rejections withdrawn 
The rejections of claim(s) 31 and 109-112, 124 and 125 under 35 U.S.C. 103 as being obvious over Sahin et al (WO 2012/159754, published 29 November 2012, IDS, cited previously) in view of Chowell et al (PNAS, E1754-E1762, published online on 23 March 2015, IDS) and Georges (US 9962453, issued 8 May 2018, effective filing date 2 December 2014) are withdrawn in view of Applicant’s amendments to claim 31.


35 USC § 103(a) rejections maintained 
The rejection of claims 31, 109-117, 119 and 121-125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al (WO 2012/159754, published 29 November 2012, IDS, cited previously) in view of Hacohen et al (US 2011/0293637, 1 December 2011, IDS), Cleland et al (US 6821515, 23 November 2004, IDS) van der Burg et al (US 20100210529, 91 August 2010, IDS) and Sugiyama et al (US 8,557779, published 15 October 2013) are maintained.
The claims are drawn to a method of preparing an aqueous formulation for a neoplasia vaccine, the method comprising selecting at least one peptide or a pharmaceutically acceptable salt thereof, wherein each of the at least one peptide or pharmaceutically acceptable salt thereof is from 8-50 amino acids in length and is bounded by an isoelectric point (Pi) >5 and hydrophobicity (HYDRO) >-6.0, Pi >8 and HYDRO >-8.0, Pi <5 and HYDRO >-5, and Pi >9 and HYDRO <-8.0, or Pi >7 and a HYDRO value of>-5.5 for incorporation into an aqueous formulation,
wherein the HYDRO is calculated by assigning to each amino acid in the at least one
peptide its hydrophilicity value according to Table 11, and summing together for each
contiguous stretch of amino acids which all have hydrophilicity values less than 0 in the at least one peptide, wherein the HYDRO is the summed hydrophilicity value of the contiguous stretch of amino acids with the most negative value; and  combining at least one peptide or a pharmaceutically acceptable salt thereof selected in (a) with a solution comprising succinic acid or citric acid or a pharmaceutically acceptable salt thereof, thereby preparing an aqueous formulation for a neoplasia vaccine, wherein the aqueous formulation comprises a pH modifier, wherein the pH modifier is a dicarboxylate or tricarboxylate salt, wherein the pH modifier is succinate or citrate, wherein the aqueous formulation comprises 5% dextrose in water and 5mM succinate, wherein the aqueous formulation further comprises dimethylsulfoxide, wherein the peptide solution for a neoplasia vaccine comprises at least two neo-antigenic peptides. 
	The limitation “wherein each of the at least one peptide or pharmaceutically acceptable salt thereof is from 8-50 amino acids in length and is bounded by an isoelectric point (Pi) >5 and hydrophobicity (HYDRO) >-6.0, Pi >8 and HYDRO >-8.0, Pi <5 and HYDRO >-5, and Pi >9 and HYDRO <-8.0, or Pi >7 and a HYDRO value of>-5.5 has been interpreted as being a characteristic of the selected peptide.
Sahin et al discloses preparing peptide compositions, including cancer vaccine compositions, comprising a collection of 2-60 peptides of  7-20 amino acids wherein the compositions have one or more adjuvants or stabilizers and adjuvants (pages 7, 11, 21-33, 25, 61).    The compositions are administered in compositions comprising salt forms of succinic acid (pages 63-64).  The compositions are formulated in aqueous compositions.
Hacohen et al discloses preparing neoantigen peptide compositions (comprising at least 2 neo-antigenic peptides (8-50 amino acids in length) and adjuvants The suspensions can be aqueous (in water) or in buffered carriers, can contain pH adjusting agents and tonicity adjusting agents (para. 145).   Hacohen discloses a peptide KVYEGVWKK that is predicted to bind with high affinity to an HLA molecule and is immunogenic (paragraph 186).
van der Burg discloses peptide vaccine compositions comprising dimethylsulfoxide (para. 136).  
Cleland discloses preparing protein formulations comprising 1-20 mM succinate, citrate, sucrose, trelahose and/or dextrose (col. 15, lines 30-50; (col. 18, lines 3-20).
Sugiyama disclose preparing peptide compositions comprising 5% glucose (Example 6).
One of ordinary skill in the art would have been motivate to apply Hacohen’s KVYEGVWKK peptide composition, van der Burg’s peptide composition comprising dimethyl sulfoxide, Cleland’s peptide composition comprising 1-20 mM succinate and Sugiyama’s peptide compositions comprising 5% glucose to Sahin’s method of preparing peptide compositions because Sahin, Hacohen, van der Burg, Cleland and Sugiyama all disclose methods of preparing peptide compositions for eliciting immune responses.  Additionally, since Cleland et al discloses that stable lyophilized protein formulations which contain 1 mM to about 20 mM succinate, citrate, sucrose and/or trelahose (col. 15, lines 30-50), dextrose for reconstitution and since van der Burg et al discloses vaccine compositions comprising dimethylsulfoxide, it also would have been obvious and within the purview of one skilled in the art to use any of the known solutions 
Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been would have been prima facie obvious to combine Sahin’s method of preparing peptide compositions with Hacohen’s neoantigen peptide composition, van der Burg’s peptide composition comprising dimethyl sulfoxide, Cleland’s peptide composition comprising 1-20 mM succinate and Sugiyama’s peptide compositions comprising 5% glucose to have method of preparing a solution for a neoplasia vaccine, comprising preparing a solution by selecting at least one peptide for incorporation into an aqueous formulation and combining the solution comprising the peptide with a solution comprising succinic acid or citric acid or a pharmaceutically acceptable salt thereof, thereby preparing a peptide solution for a neoplasia vaccine, wherein the aqueous formulation comprises a pH modifier, wherein the pH modifier is a dicarboxylate or tricarboxylate salt, wherein the pH modifier is succinate or citrate, wherein the aqueous formulation comprises 5% dextrose in water and 5mM succinate, wherein the aqueous formulation further comprises dimethylsulfoxide, wherein the peptide solution for a neoplasia vaccine comprises at least two neo-antigenic peptides.

  
The rejections of claims 31, 109-117, 119 and 121-125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al (US 20100158951, published 24 June 2010, IDS, cited previously) in view of Hacohen et al (US 2011/0293637, 1 December 2011, IDS, cited previously), Cleland et al (US 6821515, 23 November 2004, IDS, cited previously) van der Burg et al (US 20100210529, 91 August 2010, IDS, cited 
Hacohen, Cleland, van der Burg and Sugiyama have been described above.
Randolph discloses preparing peptide solution comprising at least one aluminum salt, at least one buffer system (succinate or citrate), at least one glass forming agent (sucrose or trehalose) and an adjuvant (paragraphs 21-22).
One of ordinary skill in the art would have been motivate to apply Hacohen’s KVYEGVWKK peptide composition, van der Burg’s peptide composition comprising dimethyl sulfoxide, Cleland’s peptide composition comprising 1-20 mM succinate and Sugiyama’s peptide compositions comprising 5% glucose to Randolph’s method of preparing peptide compositions because Randolph, Hacohen, van der Burg, Cleland and Sugiyama all disclose methods of preparing peptide compositions for eliciting immune responses.  Additionally, since Cleland et al discloses that stable lyophilized protein formulations which contain 1 mM to about 20 mM succinate, citrate, sucrose and/or trelahose (col. 15, lines 30-50), dextrose for reconstitution and since van der Burg et al discloses vaccine compositions comprising dimethylsulfoxide, it also would have been obvious and within the purview of one skilled in the art to use any of the known solutions such as succinate, citrate, sucrose, trehalose and/or dimethylsulfoxide in the vaccine composition for lyophilization and then reconstituting with dextrose.
Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been would have been prima facie obvious to combine Randolph’s method of preparing peptide compositions with Hacohen’s KVYEGVWKK peptide composition, van der Burg’s peptide composition comprising dimethyl sulfoxide, Cleland’s peptide composition comprising 1-20 mM succinate and Sugiyama’s peptide compositions comprising 5% glucose to have method of preparing a solution for a neoplasia vaccine, 

Applicant argues that they have amended claim 31 to recite a method of preparing a peptide solution for a neoplasia vaccine, the method comprising:
(a) preparing a solution by selecting at least one peptide or a pharmaceutically acceptable salt thereof, , wherein each of the at least one peptide or pharmaceutically acceptable salt thereof is from 8-50 amino acids in length and is bounded by an isoelectric point (Pi) >5 and hydrophobicity (HYDRO) >-6.0, Pi >8 and HYDRO >-8.0, Pi <5 and HYDRO >-5, and Pi >9 and HYDRO <-8.0, or Pi >7 and a HYDRO value of>-5.5 for incorporation into an aqueous formulation, and (b) combining the solution comprising the at least one peptide or a pharmaceutically acceptable salt thereof with a solution comprising succinic acid or citric acid or a pharmaceutically acceptable salt thereof, thereby preparing a peptide solution for a neoplasia vaccine. Applicant argues that 
Sahin, Chowell, and Georges, either alone or in combination, do not render obvious the
subject matter of the instant claims at least because none of the cited references teach or suggest the defined values of Pi and HYDRO of the claimed method. Applicant argues that nowhere in Sahin is there a teaching or suggestion of peptides having any Pi and/or HYDRO values. Applicant further argues that Sahin lacks any teaching or suggestion of selecting at least one peptide or a pharmaceutically acceptable salt thereof based on preferred ranges of combined Pi and HYDRO values.
	Applicant’s argument has been considered but is not persuasive.  The immunogenic peptide selected in Hacohen, KVYEGVWKK,  (paragraph 186) would have a HYDRO value (as calculated by assigning to each amino acid in the peptide its  is the summed hydrophilicity value of the contiguous stretch of amino acids with the most negative value) of -8.7 and a PI of 10.1 (see Figure below). These values would fall within one of the ranges is claim 31 (Pi >9 and HYDRO <-8.0). Thus the peptide selected in Hacohen has the PI and HYDRO values falling within the ranges listed in claim 31. 


    PNG
    media_image1.png
    548
    696
    media_image1.png
    Greyscale





NEW REJECTIONS: based on the Amendment

Claim Objections
Claim 31, 109-117, 119 and 121-125 are objected to because of the following informalities: The claim refers to “Table 11” however, the claims should recite the relevant material from Table 11 in the claims for clarity. MPEP states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP  § 608.01(m).” Given the concise information for the hydrophilicity values of the different amino acids, it appears there is a practical way to define the information in Table 11 in the absence of reference to the figures and table. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 126-137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 104 is drawn to the method of the claim 31, wherein selecting comprises:
(i) predicting a solubility of the peptide in the aqueous formulation wherein predicting

	The specification discloses that “Applicants developed a calculation for accurate prediction of solubility of peptides in various aqueous solutions. It is generally recognized that solubility of any given peptide in aqueous solutions is difficult to predict based on sequence information alone and often requires empirical determination. Using two calculable parameters that relate to hydrophobicity and the isoelectric point, Applicants have identified that peptides with particular calculable combinations of these parameters exhibit high or low solubility, thus providing a solution to the problem of predicting peptide solubility (paragraph 639). The specification further disclose that “Hydrophobicity can be calculated in various ways. One way to calculate hydrophobicity is to look for regions of each peptide that are hydrophobic and to calculate an index for the degree of hydrophobicity of each region and find the region with the highest degree of hydrophobicity. This parameter can be designated HYDRO” (paragraph 643). Thus, it appears that the term “HYDRO” is determined using a calculation developed by Applicant. The specification discloses that the  HYDRO value may be determined by using known values of hydrophobicity or hydrophilicity of each amino acid side chain. (paragraph 33).  The HYDRO value may be determined by identifying uninterrupted stretches of hydrophobic amino acids in the peptide. The HYDRO value may be determined by adding the hydrophobicity of each amino acid in an uninterrupted stretch of hydrophobic amino acids. Thus, the term HYDRO” was not specifically defined in the specification, only that it may be determined using the calculation provided in the specification. One of skill in the art would not be able to ascertain the HYDRO value without knowing how it is to be calculated.  Furthermore, the claims list hydrophobicity with “HYDRO” in parentheses. It appears that the term  “HYDRO” is a laboratory designations to identify a particular calculation for molecule renders the claims indefinite 

Arguments made for past rejections concerning HYDRO are as follows.  Applicant argues that contrary to the Examiner's assertion that "one of skill in the art would not be able to ascertain the HYDRO value without knowing the algorithm",, the specification discloses that hydrophobicity can be calculated without requiring knowledge of algorithms. Applicant argues that this calculation can be readily accomplished by using published values of hydrophobicity ( or hydrophilicity) for each amino acid side chain, identifying uninterrupted stretches of hydrophobic amino acids in the peptide and summing the hydrophobicity of each amino acid in each region. 
Applicant further argues that the specification provides the necessary information for calculating the value "HYDRO" of the peptides, as set forth for example in paragraphs [00492] and [00493] of the application.
This argument has been considered but is not found persuasive because arguments that rely on particular distinguishing features are not persuasive when those features are not recited in the claims. Narrow limitation contained in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  See In re Philips Industries, Inc. v. State Stove & Mfg. Co., 522 F.2d 1137, 186 USPQ 458 (CA6 1975), 237 PTJA A-12.  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  Applicant is reminded that the claims define the subject matter of his invention and that the specification cannot be relied upon to read limitations into the claims.
The  HYDRO value may be determined by using known values of hydrophobicity or hydrophilicity of each amino acid side chain. (paragraph 33).  The HYDRO value may be determined by identifying uninterrupted stretches of hydrophobic amino acids in the peptide. The HYDRO value may be determined by adding the hydrophobicity of each amino acid in an uninterrupted stretch of hydrophobic amino acids. The HYDRO value



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 126-137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al (WO 2012/159754, published 29 November 2012, IDS, cited previously) in view of Hacohen et al (US 2011/0293637, 1 December 2011, IDS, cited previously), Cleland et al (US 6821515, 23 November 2004, IDS, cited previously) van der Burg et al (US 20100210529, 91 August 2010, IDS, cited previously) and Sugiyama et al (US 8,557779, published 15 October 2013, cited previously) in further view of Chowell et al (PNAS, E1754-E1762, published online on 23 March 2015, IDS) and Georges (US 9962453, issued 8 May 2018, effective filing date 2 December 2014, cited previously).
The claims are drawn to a method of selecting a peptide for incorporation into an aqueous formulation, the method comprising: (a) predicting the solubility of a peptide in an aqueous formulation wherein predicting comprises determining whether the  and hydrophobicity (HYDRO) of the peptide is bounded by an isoelectric point (Pi) >5 and hydrophobicity (HYDRO) >-6.0, Pi >8 and HYDRO >-8.0, Pi <5 and HYDRO >-5, and Pi >9 and HYDRO <-8.0, or Pi >7 and a HYDRO value of>-5.5 ; and (b) selecting a peptide from (a) with a combined Pi and HYDRO that is 
bounded by an isoelectric point (Pi) >5 and hydrophobicity (HYDRO) >-6.0, Pi >8 and HYDRO >-8.0, Pi <5 and HYDRO >-5, and Pi >9 and HYDRO <-8.0, or Pi >7 and a HYDRO value of >-5.5 and (c) incorporating a peptide selected in (b) into the aqueous formulation, wherein the aqueous formulation comprises a pH modifier, wherein the pH modifier is a dicarboxylate or tricarboxylate salt, wherein the pH modifier is succinate or citrate, wherein the aqueous formulation comprises 5% dextrose in water and 5mM succinate, wherein the aqueous formulation further comprises dimethylsulfoxide.
	It is noted that the claims do not specify how the hydrophobicity values are calculated.
Sahin et al discloses selecting a peptide composition and incorporating the peptide into an aqueous formulation, including cancer vaccine compositions, comprising a peptide of 7-20 amino acids wherein the compositions have one or more adjuvants or stabilizers and adjuvants (pages 7, 11, 21-33, 25, 61).    The compositions are administered in compositions comprising salt forms of succinic acid (pages 63-64).  The compositions are formulated in aqueous compositions.
Hacohen et al discloses preparing neoantigen peptide compositions (comprising at least 2 neo-antigenic peptides (8-50 amino acids in length) and adjuvants The suspensions can be aqueous (in water) or in buffered carriers, can contain pH adjusting agents and tonicity adjusting agents (para. 145).  Hacohen discloses a peptide KVYEGVWKK that is predicted to bind with high affinity to an HLA molecule and is immunogenic (paragraph 186). 
van der Burg discloses peptide vaccine compositions comprising dimethylsulfoxide (para. 136).  
Cleland discloses preparing protein formulations comprising 1-20 mM succinate, citrate, sucrose, trelahose and/or dextrose (col. 15, lines 30-50; (col. 18, lines 3-20).
Sugiyama disclose preparing peptide compositions comprising 5% glucose (Example 6).

Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been would have been prima facie obvious to combine Sahin’s method of selecting a peptide and incorporating the peptide into an aqueous formulation with Hacohen’s KVYEGVWKK peptide composition, van der Burg’s peptide composition comprising dimethyl sulfoxide, Cleland’s peptide composition comprising 1-20 mM succinate and Sugiyama’s peptide compositions comprising 5% glucose to have method of selecting a peptide composition and incorporating the peptide into an aqueous formulation for a neoplasia vaccine, comprising preparing a solution by selecting at least one peptide for incorporation into an aqueous formulation and combining the solution comprising the peptide with a solution comprising succinic acid or citric acid or a pharmaceutically acceptable salt thereof, thereby preparing a peptide solution for a neoplasia vaccine, wherein the aqueous formulation comprises a pH modifier, wherein the pH modifier is a 
Neither Sahin, Hacohen, Cleland, van der Burg nor Sugiyama disclose determining the isoelectric point (Pi) and hydrophobicity of the peptide. 
Chowell discloses using a hydrophobicity-based artificial neural network prediction model (ANN-HYDRO model) to predict immunogenicity (page E1757, 1st column to page E1760, 2nd  column). Chowell discloses hydrophobicity values for immunogenic and non-immunogenic peptides (Fig. S1).
Georges disclose measuring isoelectric points and hydrophobicity of immunogenic peptides (column 2, lines 46-52). Georges discloses that peptides preferable have an isoelectric point of 5 or greater (column 9, lines 26 to 36). 
One of ordinary skill in the art would have been motivated to apply Chowell’s use of their hydrophobicity model to predict immunogenicity to Georges’s use of isoelectric points greater than 5 to Sahin, Hacohen, Cleland, van der Burg and Sugiyama’s method of selecting a peptide and incorporating the peptide into an aqueous formulation because Chowell, Georges and Sahin disclose parameters that may be used to increase the immunogenicity of peptides. Sahin discloses the optimization of peptides may improve immunogenicity (pages 22, 66) while Chowell disclose that multiple parameters may be used to determine immunogenicity of peptides (page E1755). It would have been prima facie obvious to combine Sahin, Hacohen, Cleland, van der Burg and Sugiyama’s method of method of selecting a peptide and incorporating the peptide into an aqueous formulation with Chowell’s use of their hydrophobicity model to predict immunogenicity and Georges’s use of isoelectric points greater than 5 to have a method of selecting a peptide and incorporating the peptide into an aqueous formulation comprising determining and selecting peptides with combined calculated isoelectric point (Pi) and hydrophobicity values and incorporating the peptide into an aqueous formulation. Furthermore, it would have been obvious to one of ordinary skill in this art to select peptides based on their isolectric points and hydrophobicity.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the prima facie obvious absence unexpected results. 
Furthermore as discussed above, the peptide selected in Hacohen has the PI and HYDRO values falling within the ranges listed in claim 126.

  
Claims 126-137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al (US 20100158951, published 24 June 2010, IDS, cited previously) in view of Hacohen et al (US 2011/0293637, 1 December 2011, IDS, cited previously), Cleland et al (US 6821515, 23 November 2004, IDS, cited previously) van der Burg et al (US 20100210529, 91 August 2010, IDS, cited previously) and Sugiyama et al (US 8,557779, published 15 October 2013, cited previously) in further view of Chowell et al (PNAS, E1754-E1762, published online on 23 March 2015, IDS) and Georges (US 9962453, issued 8 May 2018, effective filing date 2 December 2014, cited previously).
Hacohen, Cleland, van der Burg and Sugiyama have been described above.
Randolph discloses selecting a peptide composition and incorporating the peptide into an aqueous formulation comprising at least one aluminum salt, at least one buffer system (succinate or citrate), at least one glass forming agent (sucrose or trehalose) and an adjuvant (paragraphs 21-22).
One of ordinary skill in the art would have been motivate to apply Hacohen’s KVYEGVWKK peptide composition, van der Burg’s peptide composition comprising dimethyl sulfoxide, Cleland’s peptide composition comprising 1-20 mM succinate and Sugiyama’s peptide compositions comprising 5% glucose to Randolph’s method of selecting a peptide composition and incorporating the peptide into an aqueous formulation because Randolph, Hacohen, van der Burg, Cleland and Sugiyama all 
Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been would have been prima facie obvious to combine Randolph’s method of selecting and preparing peptide compositions with Hacohen’s KVYEGVWKK peptide composition, van der Burg’s peptide composition comprising dimethyl sulfoxide, Cleland’s peptide composition comprising 1-20 mM succinate and Sugiyama’s peptide compositions comprising 5% glucose to have method of selecting a peptide composition and incorporating the peptide into an aqueous formulation for a neoplasia vaccine, comprising preparing a solution by selecting at least one peptide for incorporation into an aqueous formulation and combining the solution comprising the peptide with a solution comprising succinic acid or citric acid or a pharmaceutically acceptable salt thereof, thereby preparing a peptide solution for a neoplasia vaccine, wherein the aqueous formulation comprises a pH modifier, wherein the pH modifier is a dicarboxylate or tricarboxylate salt, wherein the pH modifier is succinate or citrate, wherein the aqueous formulation comprises 5% dextrose in water and 5mM succinate, wherein the aqueous formulation further comprises dimethylsulfoxide. 
 and hydrophobicity of the peptide and selecting the peptides . 
Chowell discloses using a hydrophobicity-based artificial neural network prediction model (ANN-HYDRO model) to predict immunogenicity (page E1757, 1st column to page E1760, 2nd  column). Chowell discloses hydrophobicity values for immunogenic and non-immunogenic peptides (Fig. S1).
Georges disclose measuring isoelectric points and hydrophobicity of immunogenic peptides (column 2, lines 46-52). Georges discloses that peptides preferable have an isoelectric point of 5 or greater (column 9, lines 26 to 36). 
One of ordinary skill in the art would have been motivated to apply Chowell’s use of their hydrophobicity model to predict immunogenicity to Georges’s use of isoelectric points greater than 5 to Randolph, Hacohen, Cleland, van der Burg and Sugiyama’s method of selecting a peptide and incorporating the peptide into an aqueous formulation because Chowell, Georges and Randolph disclose parameters that may be used to increase the immunogenicity of peptides. Randolph discloses the optimization of peptides may improve immunogenicity while Chowell disclose that multiple parameters may be used to determine immunogenicity of peptides (page E1755). It would have been prima facie obvious to combine Randolph, Hacohen, Cleland, van der Burg and Sugiyama’s method of method of selecting a peptide and incorporating the peptide into an aqueous formulation with Chowell’s use of their ANN-HYDRO model to predict immunogenicity and Georges’s use of isoelectric points greater than 5 to have a method of selecting a peptide and incorporating the peptide into an aqueous formulation comprising method of selecting a peptide and incorporating the peptide into an aqueous formulation comprising determining and selecting peptides with combined calculated isoelectric point (Pi) and hydrophobicity values and incorporating the peptide into an aqueous formulation. Furthermore, it would have been obvious to one of ordinary skill in this art for use in selecting peptides based on their isolectric points and hydrophobicity values.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not prima facie obvious absence unexpected results. 
Furthermore as discussed above, the peptide selected in Hacohen has the PI and HYDRO values falling within the ranges listed in claim 126.


In response to Applicant’s argument that Chowell has nothing to do with predicting solubility, or identifying uninterrupted patches of hydrophobic residues, to get preferred ranges of combined Pi and HYDRO values as in the present claims, the claims are drawn to a method for selecting a peptide for incorporation into an aqueous formulation. Chowell disclose the importance of hydrophobicity in determining immunogenicity of peptides. Thus it would have been obvious to select peptides based on the hydrophobicity of the peptide. It does not matter that there was a different motivation for selecting the peptides based on hydrophobicity, immunogenicity versus solubility. Furthermore, the method for determining hydrophobicity was not listed in the claims. The specification only disclose that the hydrophobicity may be may be the sum of values in the uninterrupted stretch of hydrophobic amino acids. 
In addition, the hydrophobicity values listed in the claims, >-6.0, >-8.0, >-5, <-8.0  or >-5.5  would encompass an extremely large range of hydrophobicity values, including any positive hydrophobicity values.  Chowell disclose immunogenic peptides having hydrophobicity values greater than -6.0.  Furthermore, Georges discloses that peptides have an isoelectric point of 7 or greater (column 24, lines 22-23).
 
	Applicant also argues that Georges is not selecting at least one peptide or a pharmaceutically acceptable salt thereof, wherein the at least one peptide or pharmaceutically acceptable salt thereof is bounded by preferred ranges of combined Pi 
	In response, it is noted that the claims not the specifically do not specifically define how hydrophobicity is calculated. Furthermore, Chowell has been used for determining hydrophobicity values.  

In response to Applicant’s argument that Georges identifies peptides that are not immunogenic peptides, and are specifically stated to be not the immunogens, Applicant appears to equating disease associated peptides with immunogenic peptides. However, Georges disclose that the composition of the invention may comprise immunogenic peptides, or a method of the invention may comprise administration of multiple immunogenic peptides (column 24, lines 3-8). Furthermore, Georges, disclose that the compounds of the invention are of interest for use in vaccines to prevent infectious diseases and also for stimulation of immunity to the cancer cells (column 4, lines 46-51). Thus, Georges does teach that the peptides are immunogenic.  The term “not a disease-associated antigen” was not specifically defined in the specification but likely indicates that the antigen induces a disease, such as a bacterial toxin.

Summary

Claims 31, 109-117, 119 and 121-137 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642